606 N.W.2d 907 (2000)
2000 ND 35
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 2 in the Chamber at Grand Forks, North Dakota, Northeast Central Judicial District.
No. 20000048.
Supreme Court of North Dakota.
February 25, 2000.
ORDER
[¶ 1] On February 4, 2000, the Supreme Court received notification from the Honorable Kirk Smith, Judge of the District Court with chambers in Grand Forks, Northeast Central Judicial District, that he would not seek reelection when his term expired at the end of this year. Judge Smith's declaration that he does not intend to seek reelection created a judicial vacancy under Section 27-05-02.1(4), N.D.C.C.
[¶ 2] Following the recent abolition of Judgeship No.5 in the Southwest Judicial District and its effect of accomplishing the statutorily-required reduction of the number of judges in this state to 42, this Court no longer has the authority to order a vacant judgeship abolished. However, under Section 27-05-02.1, N.D.C.C., this Court is still required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] In September, 1999, this Court had occasion to receive and review testimony on judicial service needs, population and caseload trends, and other criteria identified in Administrative Rule 7.2, Section 4, regarding several judgeships, including Judgeship No. 2 in the Northeast Central Judicial District. This review and the associated consultations were conducted to assist this Court in identifying an existing district judgeship to be abolished to satisfy the required reduction in the number of judges by January 1, 2001. See In the Matter of the Consultation Under N.D.C.C. Section 27-05-02.1 Regarding Judgeship Nos. 6 and 7 in the Northeast Judicial District; Judgeship No. 2 in the Northeast Central Judicial District; Judgeship Nos. 6, 7, and 8 in the Northwest Judicial District; Judgeship Nos. 4 and 9 in the South Central Judicial District; *908 and Judgeship Nos. 1, 3, and 5 in the Southwest Judicial District, 1999 ND 226, 603 N.W.2d 57.
[¶ 4] We take judicial notice of the information contained in this file, including information resulting from the consultation with judges and lawyers of the Northeast Central Judicial District. A hearing was not conducted in Grand Forks concerning the vacancy in Judgeship No. 2. For purposes of the consultation provided for under Section 27-05-02.1(4), N.D.C.C., the September, 1999, consultation with lawyers and judges of the district was considered sufficient for determining the disposition of this vacancy.
[¶ 5] We have reviewed whether the transfer of the vacant office to another judicial district is warranted in light of the information received and reviewed.
[¶ 6] This order is based on the determination that the office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 2 at Grand Forks in the Northeast Central Judicial District be filled; that an election for this office be held; and that this office appear on the 2000 primary and general election ballots in North Dakota.
[¶ 8] Dated at Bismarck, North Dakota, this 25th day of February, 2000.
[¶ 9] VANDE WALLE, C.J., and NEUMANN, SANDSTROM, MARING and KAPSNER, JJ., concur.